Citation Nr: 0606226	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-07 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee residuals of arthrotomy manifested as 
instability.

2.  Entitlement to a disability rating in excess of 20 
percent for right knee degenerative joint disease with loss 
of motion, prior to April 11, 2005.

3.  Entitlement to a disability rating in excess of 40 
percent for right knee degenerative joint disease with loss 
of motion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973 
and active duty for training from June 1974 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1998  from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
confirmed and continued a 20 percent rating for the veteran's 
service-connected right knee disability, effective May 14, 
1992.  

While the appeal was pending, the RO in a November 2000 
rating decision, assigned separate ratings for the right knee 
disability based on instability and limitation of motion.  
The RO assigned a 10 percent rating for the manifestations of 
instability, effective October 30, 1995 and a 20 percent 
rating for the manifestations of limited motion on extension.  

The veteran testified at a hearing on appeal before a 
Veterans Law Judge at the RO (Travel Board hearing) in June 
2004 who is no longer employed at the Board.  In November 
2005 the veteran received a letter notifying him of this fact 
and offering him the opportunity to reschedule another 
hearing, if he responded within 30 days of this letter.  The 
veteran did not respond, so it is assumed he does not want 
another hearing.  

In an August 2005 rating decision, the RO granted a 40 
percent rating for limitation of motion (extension) of the 
right knee, effective from April 11, 2005.  The 10 percent 
rating for instability was continued.  Nevertheless, this 
issue is considered still on appeal.  In AB v. Brown, 6 Vet. 
App. 35, 38 (1993), the United States Court of Veterans 
Appeals held that when the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected residuals of arthrotomy 
right knee, is manifested by no more than slight recurrent 
lateral instability.

3.  Prior to April 11, 2005, the veteran's service-connected 
degenerative joint disease of the right knee is manifested by 
range of motion of 10 to 100 degrees.  

4.  The veteran's right knee range of motion shown on most 
recent examination of April 2005 is 30 to 80 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent lateral instability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a separate compensable rating for 
limitation of flexion of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2005).

3.  Prior to April 11, 2005, the criteria for a separate 
rating in excess of 20 percent disabling for limitation of 
extension of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2005).

4.  As of April 11, 2005, the criteria for a separate rating 
in excess of 40 percent disabling for limitation of extension 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to an increased rating for his right knee disorder was 
received in May 1998.  After adjudicating the veteran's claim 
in March 1999, the RO provided initial notice of the 
provisions of the VCAA in an August 2003 letter.  In this 
letter, the veteran was told of the requirements to an 
increased rating, of the reasons for the denial of his claim, 
of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
He was sent an additional VCAA letter by the appeals 
management center in November 2004.  The duty to assist 
letters and the supplemental statement of the case issued in 
October 2005 specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in October 2004 to obtain additional 
evidence.  The veteran is also noted to have testified at a 
Travel Board hearing in June 2004, but declined the 
opportunity to attend another hearing after the Veteran's Law 
Judge from the June 2004 hearing left the Board.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of April 2005 provides a current 
assessment of the veteran's condition based on review of the 
records, with the examiner stating that further examination 
would be unnecessary and wasteful in this instance.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection was granted for a right knee disability in 
an August 1975 decision, which assigned an initial 10 percent 
rating pursuant to the provisions of Diagnostic Code 5257.  
The 10 percent rating has been confirmed and continued in 
subsequent rating decisions.  In August 1992 the RO granted a 
20 percent rating, and this rating was confirmed and 
continued in subsequent ratings including the March 1999 
rating on appeal.  In November 2000, while the appeal was 
pending, the RO assigned a separate 20 percent rating for 
degenerative joint disease of the right knee with loss of 
motion (extension) and changed the instability rating to 10 
percent rating.  Finally, in an August 2005 rating decision, 
the RO granted a 40 percent rating for limitation of motion 
(extension) of the right knee, effective from April 11, 2005 
and continued a separate 10 percent rating for instability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran filed a claim for entitlement to an increased 
rating for his right knee disorder in May 1998.  In 
conjunction with his claim, he submitted records of VA 
treatment from March 1997, May 1997 and May 1998 for his 
right knee disability.  In March 1997, he was noted to be 
wearing a soft brace with metal support for his right knee 
and was noted to have problems with swelling.  In May 1997 
and May 1998, he was treated with Feldene and was assessed 
with traumatic arthritis of the right knee.  

A March 1999 rating decision confirmed and continued a 20 
percent rating for the right knee disorder.  After an August 
1998 rating decision that confirmed and continued the 20 
percent rating for residuals arthrotomy right knee with 
degenerative joint disease, an examination was conducted in 
October 1998.

The report of the October 1998 VA examination noted a history 
of the veteran's right knee problem having started in 1976 in 
service, and worsening to the point where he underwent a 
right knee arthrotomy in 1991.  Since then he has continued 
to suffer from knee pain.  He complained of pain, stiffness 
and weakness in the right knee joint.  He said there were 
episodes of swelling, inflammation and instability.  He also 
reported fatigue and lack of endurance in this knee joint.  
He denied locking.  He stated that the symptoms occurred 
constantly and there was no appearance of remission.  
Sometimes ice and Feldene helped a little.  Any daily 
functions caused the knee to be uncomfortable and painful.  
Physical examination revealed him to need a brace on his 
right knee to help stabilize the joint and reduce the 
swelling.  His leg length was equal bilaterally.  He walked 
with a limp on the right side.  There was no evidence of 
abnormal weight bearing.  He had limited function of standing 
and walking because he could not stand for long periods of 
time or walk long distances.  His right knee was slightly 
swollen with instability.  His right knee was weaker than the 
left.  His range of motion was 90 degrees active flexion with 
ankylosis at the same joint.  The pain started at about 85 
degrees of flexion.  Extension was 0 degrees with the pain 
starting at 0 degrees.  Drawer test and McMurray were 
abnormal on the right.  The diagnosis was residual arthrotomy 
of the right knee with degenerative joint disease (DJD) of 
the right knee.  He was noted to work as a computer operator 
and may experience some discomfort sitting at the computer 
with his knee bend for long periods of time.  X rays were 
noted to show degenerative arthritis in both patellofemoral 
and femoral tibial joints of the knee.  

After receipt of additional evidence, a March 1999 rating 
decision confirmed and continued a 20 percent rating for the 
right knee disorder.  The veteran appealed this rating.   

The veteran testified at a September 1999 RO hearing that his 
knee was constantly swelling and in pain.  He testified that 
it was worse and also stiffened when he walked on it.  He 
testified that he was on Feldene and had some exercises for 
his knee.  He used a brace, but was only able to wear the 
brace for a period of time before it started getting tight 
and he had to take it off.  He said the knee dislocated once 
last year.  He indicated that the possibility of knee 
replacement surgery was discussed.  

The report of a January 2000 VA QTC examination revealed 
complaints of pain, weakness, lack of endurance, swelling, 
inflammation, fatigue, instability, occasional dislocation, 
occasional locking, recurrent subluxation and stiffness.  The 
symptoms occurred constantly and the severity of the flare up 
were uncomfortable and occurred daily.  The flare ups were 
always there.  It was alleviated with medication.  He was 
limited in whatever he was doing.  He could perform 
activities of daily living.  Physical examination revealed 
the veteran had to wear a brace to stabilize the right knee 
and decrease swelling.  His leg length was 100.5 centimeters 
on the right and 102.5 centimeters on the left.  His gait was 
abnormal and he limped.  He had abnormal weight bearing 
signs, his shoes wore laterally at the heels and peeled on 
the right sole.  His knee gave out with standing for longer 
then 30 minutes or walking longer than 2 miles.  He had an 
effusion on his right knee.  There was 0 to 60 degrees active 
motion on the right with associated pain on the right side.  
Drawer test and McMurray' s were within normal limits on the 
right.  His range of motion was additionally limited by pain 
and weakness.  X ray showed a moderate amount of degenerative 
disease of the right knee with joint effusion.  The diagnosis 
was degenerative disease of the right knee with effusion.  
Subjective factors were his history of pain, weakness and 
stiffness.  The effect of the knees required him to get up 
and move around frequently on prolonged sitting at his job.  
He was always in pain and had to break his daily activities 
frequently due to discomfort.  

In April 2000 the veteran submitted VA records between 1995 
and 2000.  These reflect ongoing treatment for the veteran's 
right knee complaints.  Among the findings in these records 
is an October 1995 record showing bilateral knee pain, 
diagnosed as a DJD of the right knee.  Records from February 
1996, reflect complaints of knee pain, with ranges of motion 
of 10-95, and -15 to 115, and findings of effusion.  He was 
prescribed a soft brace for his right knee pain in September 
1996.  Records from  1997 and 1998 (including duplicates of 
records submitted earlier) reflect that he was treated with 
Feldene as well as a brace for his right knee problems.  A 
July 1999 X ray shows considerable tricompartmental 
degenerative disease, sclerotic density in the proximal 
tibial, which was stable, possibly related to prior surgery, 
knee joint effusion versus synovial thickening in the region 
of the suprapatellar bursa.  A September 1999 record revealed 
a range of motion of 0 to 100 degrees with crepitus.  The 
degree of degenerative disease had increased since 1994.  An 
April 2000 record reflects a range of motion of the right 
knee of 20 to 100 degrees, with effusion, positive crepitus.  
He had some anterior, posterior instability, but it was 
difficult to examine, secondary to guarding.  

In A November 2000 rating decision, the RO granted a combined 
rating of 30 percent disabling for the veteran's right knee 
disability.  Specifically the RO reassigned a 10 percent 
rating for the veteran's recurrent right knee instability and 
a 20 percent rating for limitation of right knee extension.  

VA treatment records from 2003 to 2004 reflect continued 
complaints of right knee pain.  An August 2003 record noted 
complaints of constant aching pain in the right knee and an 
ortho consult was requested.  An April 2004 orthopedics 
consult revealed the veteran to complain of constant pain in 
the right knee, and it awakened him at night.  His range of 
motion was 10 to 100 degrees.  He had audible crepitus with 
motion and palpable grinding with motion.  X rays revealed 
severe DJD.  The right lower extremity was neurovascularly 
intact.  He was clearly a candidate for right knee 
replacement.  He would like to try and continue to manage his 
pain with pain medicines and anti inflammatories and would 
let the doctor know when he was ready for his right knee 
replacement.  

The veteran testified at a Travel Board hearing in June 2004.  
At this hearing he testified that he was having difficulty at 
times and had difficulties sleeping.  He indicated that the 
pain caused him to wake up.  He stated that his knee was 
basically bone on bone at this point.  The veteran noted that 
he has a lot of pain and swelling and wore a brace daily, but 
could only wear the brace for about five or six hours.  He 
further pointed out that he has a daily routine of pain.  He 
testified that he has problems getting in the shower in the 
morning, especially when he just gets up.  He testified that 
he has to take small steps during his daily routine because 
of his knees.  He had difficulty going up and down stairs 
because of problems bending his knee.  He noted that he can't 
mow the yard that often because of his knee.  The veteran 
testified that he has been told that he needs a right knee 
replacement, but was advised to wait until he was 60 to get 
it done.  He testified that he currently treated his knee 
with medications, and that the one that worked the best for 
him was Aleve.  He testified that he worked in a customer 
service position, and as long as he was able to move around 
he could do his job.  

The report of an April 2005 VA examination reflects the 
veteran complained of having increasing pain in his right 
knee, swelling and decreased motion since his last 
evaluation.  Physical examination revealed a right knee that 
had active and passive motion of only 30 through 80 degrees.  
He had severe grinding and pain beyond 30 degrees to 80 
degrees of extension.  80 degrees of flexion resulted in 
severe pain and inability to do so.  He had a 3+ effusion 
which did not have any associated cellulitis or open wounds.  
He said that he has this effusion every day which has been 
going on for a year or two.  He had a significant limp.  He 
did not have a brace with him today but said he wears a brace 
for support on the right knee at least a little bit every 
day, as long as he can tolerate wearing it.  He tried not to 
use a cane, because he was trying to work through the pain 
and get the right knee to bend and extend more.  This was not 
possible according to the examination today.  He had no 
instability of the right knee, with his right knee being 
stable to varus and valgus stress at 30 degrees.  He had a 
negative Lachman and negative posterior drawer.  X ray 
revealed severe degenerative joint disease of the right knee.  

The impression was severe degenerative joint disease of the 
right knee with limited motion, including limited flexion and 
extension.  The veteran was presently holding down a full 
time job that mostly involved sitting and being off his feet.  
He indicated that he planned to keep working to pay off his 
bills, but in the next year or two planned to proceed with a 
total knee replacement, which had been recommended by a 
private orthopedist.  This was the examiner's recommendation 
as well.  He did use a knee brace as an assistive device when 
attempting ambulation during the day.  He was able to carry 
out his job right now because it involved sitting but was 
only trying to get some bills paid up before he stopped 
working and got his knee replaced.  His activities of daily 
living were severely restricted and he could not do any 
climbing, pushing, pulling or uneven walking.  He did have a 
lot of pain with right knee motion.  On repetitive use of the 
right knee, he got increased swelling with increased pain, 
increased fatigue, and increased incoordination but no 
weakness or decreased range of motion from what he already 
had.  Flare ups followed the same pattern and occurred two to 
three times a day and could last several hours.  There was no 
gross instability of the right knee.  He was certainly a 
candidate for a right knee replacement at this time.  

The veteran's right knee disorder has been evaluated under 
Diagnostic Code 5257 as well as been given a separate 
evaluation for arthritis based on X-ray findings.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees gets a 10 percent rating; extension 
limited to 15 degrees gets a 20 percent rating; and extension 
limited to 20 degrees gets a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees gets a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg). VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on review of the evidence, the Board finds that 
preponderance of the evidence is against any increased 
ratings for the veteran's right knee disability both before 
and after April 11, 2005.

Regarding the question of whether an increased rating for 
right knee degenerative joint disease, in excess 20 percent 
disabling is warranted prior to April 11, 2005, the Board 
finds that the limitation of motion shown prior to this date 
does not warrant a higher rating.  The veteran's flexion has 
repeatedly been shown to fall within the noncompensable 
range, with the January 2000 VA QTC examination showing it to 
be 60 degrees, which is the noncompensable range.  Subsequent 
records, up to and including the August 2003 record, show 
improved flexion of 100 degrees.  Thus a separate compensable 
rating for flexion prior to April 11, 2005 is not warranted.  
See 38 C.F.R. § 4.71a Diagnostic Code 5260.  

As far as limitation of extension, the records generally 
reflect that the veteran's extension fluctuated in its 
limitation, with the January 2000 QTC examination showing an 
extension of 0 degrees, which would be noncompensable.  
However, an April 2000 record did show a limitation of 20 
degrees, which would equal a 30 percent rating were this to 
persist.  Later the April 2004 record revealed his extension 
to be 10 degrees, which would fall in the 10 percent rating 
criteria.  This is the most recent measurement of range of 
motion shown prior to April 11, 2005.  Thus the overall 
evidence reflects that a rating in excess of the 20 percent 
rating for limitation of extension is not warranted in light 
of the most recent evidence leading up to April 11, 2005.  
See 38 C.F.R. § 4.71a Diagnostic Code 5261.  

Regarding the question of whether an increased rating for 
right knee degenerative joint disease, in excess 40 percent 
disabling is warranted as of April 11, 2005, the Board notes 
that the most recent VA examination of April 2005 showed the 
veteran's extension to be limited to 30 degrees.  There is no 
evidence of record showing that his extension is limited more 
than this.  Thus a rating in excess of 40 percent is not 
warranted for limitation of extension.  As was the case prior 
to April 11, 2005, the evidence continues to show that his 
flexion is noncompensable, with the April 2005 VA examination 
showing 80 degrees of flexion.  See 38 C.F.R. § 4.71a 
Diagnostic Codes 5260, 5261.  

Regarding the question as to whether a rating in excess of 
the 10 percent rating currently in effect for the right knee 
disability as manifested by recurrent subluxation or 
instability, the evidence does not reflect this disability to 
be more than slight.  Specifically the most recent VA 
examination of April 2005 revealed the veteran to have no 
instability of the right knee, with his right knee being 
stable to varus and valgus stress at 30 degrees.  He had a 
negative Lachman and negative posterior drawer shown on this 
examination.  Elsewhere, the record did not reflect findings 
suggestive of more than slight instability under 38 C.F.R. 
§ 4.71a Diagnostic Code 5257.  

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board finds that a rating in excess 
of the current 10 percent schedular rating is not warranted 
for the veteran's right knee disability as manifested by 
instability; a rating 
in excess of 20 percent is not warranted for the veteran's 
right knee disability as 
manifested by arthritis with limitation of motion prior to 
April 11, 2005 and a rating in excess of 40 percent is not 
warranted for the right knee disability as currently 
manifested by arthritis with limitation of motion. 
The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the rating schedule is 
not inadequate for evaluating the veteran's right knee 
disability.  In addition, it has not been shown that the 
right knee disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  The veteran is shown to be gainfully 
employed.  For these reasons, an extraschedular rating is not 
warranted.


ORDER

A current rating in excess of 10 percent for a right knee 
residuals of arthrotomy manifested as instability is denied.

A rating in excess of 20 percent for right knee degenerative 
joint disease with loss of motion, prior to April 11, 2005, 
is denied.

A current rating in excess of 40 percent for right knee 
degenerative joint disease with loss of motion, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


